STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                            UNPUBLISHED
                                                            June 26, 2018
              Plaintiff-Appellee,

v                                                           No. 336229
                                                            Wayne Circuit Court
RANDALL LEMONT BEAMON,                                      LC No. 15-010482-01-FC

              Defendant-Appellant.


Before: MURPHY, P.J., and JANSEN and RONAYNE KRAUSE, JJ.

JANSEN, J. (concurring)

       I concur in the result only.


                                                     /s/ Kathleen Jansen




                                         -1-